Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview
After reviewing this Office Action, applicant is encouraged to contact the examiner to arrange an interview as it is believed that additional clarification and understanding of the claimed and inventive subject matter are necessary to significantly advance prosecution.  The examiner’s contact information can be found in the Conclusion section of this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).

Similar to claim 4, claims 5, 6, and 7 are all directed to the air conditioning system of claim 1, but each recite only method steps as further limitations to the system claim from which they depend.  For this reason claims 4-7 are all found to be indefinite in scope and are therefore rejected under 35 U.S.C. 112(b).

In line 2 of claim 4, it is recited that a certain operation is to be performed “when the detected humidity falls below the threshold value once”.  This teaching does not indicate in what period of time this occurrence is to happen “once” in order to provoke the recited operation in order to fall within the scope of the claims.  For example, narrowly interpreted, the operation could be performed only one time ever, on the very first occasion when the detected humidity falls below the threshold.  More broadly, every occurrence of the humidity falling below the threshold could provoke the claimed operation as that individual occurrence happens once.  For this reason, it cannot be positively established under what circumstances the operation of claim 4 is to be performed and the scope of the claim is therefore rendered indefinite.
Further, in lines 2-3 of claim 4, it is recited that “the indoor heating operation is restarted after a latent heat load is processed by a heating operation”.  The term 

Claim 6 recites in lines 1-2 a control operation happens “after a heating and humidifying operation” but it is not clear what timing is or is not sufficient to fall within the scope of the claim.  For example, if the heating is controlled in accordance with the claim several hours or days after a heating and humidifying operation is started and with no causal connection, it appears that the system operated or capable of being operated in this way would fall within the scope of the claim.  For this reason, the scope of claim 6 is found to be sufficiently broad to indefinite and is thus rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/097165 A1 to Yasuda et al. in view of US Patent No. 8,129,662 B2 to Cameron et al..

    PNG
    media_image1.png
    617
    594
    media_image1.png
    Greyscale

Yasuda teaches limitations from claim 1 in fig. 1, shown above, an air conditioning system comprising: 

a ventilator (23) configured to, when the detected humidity detected by the sensor is lower than a threshold value, introduce air from outside of a room to the ventilator (through air-supply inlet 9 as taught in ¶ 25), heat and humidify the air, and supply the heated and humidified air into the room (as described in ¶ 71, when the actual relative humidity is below a target relative humidity, the system operates to heat and humidify supplied air with the temperature regulating coil 5 and humidifying element 6).
Yasuda further teaches in ¶ 55 that the ventilator may be used in combination with a number of air conditioners 22 arranged as indoor units and in communication with an outdoor device 21 through a refrigerant pipe 24.  Yasuda further suggests that these units may perform a heating operation as “an operation such as switching between on and off of the device operation, or switching over the operation mode, is performed through the remote controller 28”.
Yasuda does not teach that in a heating operation, electric power consumed in the heating operation is lower when the detected humidity is lower than the threshold.  Cameron teaches in col. 6, lines 23-31 that in an indoor heating installation, the number of heating elements powered and thus the power consumed for heating, may be controlled based on a number of parameters, such as reducing the number of elements and thus the power consumed as the temperature approaches a target temperature.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Yasuda with the variable power use for heating taught by Cameron, particularly to use less power for heating in the indoor unit when the temperature regulating coil 5 of Yasuda is already operating to heat air as a result of a detected low 

Yasuda teaches limitations from claim 5, the air conditioning system according to claim 1.  Regarding the limitation of “wherein when the indoor heating operation is not performed and a heating and humidifying operation using the ventilator is performed, the indoor heating operation is started when an indoor temperature is lower than or equal to a preset temperature”, it is noted that this recitation does not impose any structural limitation on the system as recited in claim 1 but only recites an operation which can be performed by the this system and conditions under which it is intended to be performed.  Further, it is noted that the system of claims 1 and 5 does not recite any controller, computer memory, or other computer-readable medium required to store or execute the claimed operations.  As the system of Yasuda as modified by Cameron is found to include all recited structure and to be capable of performing the recited method steps of claim 5, whether by manual control of a user or by the action of an appropriate controller (such as via the remote controller 28 of Cameron taught in of ¶ 55 which performs “An operation such as switching between on and off of the device operation, or switching over the operation mode”.)  As such, claim 5 is rejected as being obvious over the above-cited combination of references which teach the claimed structure that is capable of performing the claimed method steps.


.

    PNG
    media_image2.png
    369
    435
    media_image2.png
    Greyscale

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda as modified by Cameron as applied to claim 1 above, and further in view of WIPO Publication No. 2014/136199 A1 to Hamada et al.. US Publication No. 2015/0362200 A1 to Hamada is presented as an English language equivalent to Hamada and all citations of particular paragraphs or passages of Hamada are directed to the English language document.

Yasuda teaches limitations from claim 2 in figs. 1 and 6, shown above, the air conditioning system according to claim 1, further comprising an outdoor unit (21),
wherein the indoor unit (22) and the ventilator (23) are connected in parallel to the outdoor unit (21) by a refrigerant pipe (24), 

a heating operation using the ventilation heat exchanger (5) is performed by refrigerant circulating through the ventilation heat exchanger (5). 

    PNG
    media_image3.png
    537
    549
    media_image3.png
    Greyscale

Yasuda does not specifically teach the outdoor unit including a compressor and an outdoor heat exchanger, the indoor unit including an indoor heat exchanger and an indoor expansion valve and the ventilator including a ventilation expansion valve, or the respective heating operations including circulating refrigerant through the compressor, the respective indoor heat exchanger and expansion valve, and the outdoor heat exchanger.  Hamada teaches in fig. 2, shown above, and in ¶ 34, a refrigeration system in which an outdoor unit 2, equivalent to the outdoor unit (22) of Yasuda is provided with 
Regarding the recitation of “while the indoor heating operation is performed, a degree of opening of the indoor expansion valve when the detected humidity is lower than the threshold value is smaller than a degree of opening of the indoor expansion valve when the detected humidity is higher than the threshold value”, it is noted that this recitation does not impose any structural limitation on the system as recited in claim 1 but only recites an operation which can be performed by the this system and conditions under which it is intended to be performed.  Further, it is noted that the system of claims 1 and 2 does not recite any controller, computer memory, or other computer-readable medium required to store or execute the claimed operations.  As the system of Yasuda as modified by Cameron and Hamada is found to include all recited structure and to be capable of 
Further, the teachings of Cameron as discussed in the above rejection of claim 1 suggest such operation, as the amount of heating provided by the indoor heating operation may be reduced when there is less demand, including when the ventilation heat exchanger conducts a heating operation in response to a sensed low humidity as discussed in the above rejection of claim 1, resulting in a greater degree of restriction in the respective indoor expansion valve when applied to the vapor compression system of Hamada rather than the original electric heating system of Cameron.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Yasuda with the variable power use for heating taught by Cameron, particularly to use less power for heating in the indoor unit when the temperature regulating coil (5) of Yasuda is already operating to heat air as a result of a detected low humidity as taught in Yasuda’s ¶ 71, in order to conserve energy and prevent overheating of the space by operating both the indoor air heater (whether electrical or refrigerant-based) and the outdoor air heater (5) of Yasuda without regard for one another.

Yasuda teaches limitations from claim 3 in figs. 1 and 6, shown above, the air conditioning system according to claim 1, further comprising: 

the ventilator includes 
a ventilation heat exchanger (5), and 
a humidifier (6) configured to humidify air passing through the ventilation heat exchanger (6) (as shown in fig. 1).
Yasuda does not teach the system including two separate outdoor units connected correspondingly to the indoor unit and the ventilator so that refrigerant circulates through one or the other of the circuits.  Hamada teaches in fig. 2, shown above, and in ¶ 34-37, an air conditioning system (100) having a ventilator circuit (21) and at least one indoor unit circuit (11) arranged so that the ventilator circuit (21) includes an outdoor unit (4) having a compressor (22) and an outdoor heat exchanger (24) and supplies refrigerant to an indoor ventilator including a heat exchanger (26) and an expansion valve and the indoor unit circuit (11) includes an outdoor unit (2) having a compressor (12) and an outdoor heat exchanger (14) and supplies refrigerant to an indoor unit having an indoor heat exchanger (16) and expansion valve (15) to perform respective heating operations.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Yasuda with the separated ventilator and heat pump circuits of Hamada in order to allow for more individual control of the two systems by allowing customization of compressor and expansion valve operations for optimized ventilation/humidification operations and indoor air heating operations and to spread the wear and tear of the system’s operations over more components, increasing the reliability and operating lifespan of the system.

Further, the teachings of Cameron as discussed in the above rejection of claim 2 suggest such operation, as the amount of heating provided by the indoor heating operation may be reduced when there is less demand, including when the ventilation heat exchanger conducts a heating operation in response to a sensed low humidity as discussed in the above rejection of claim 1, resulting in a greater level of compressor operation in the respective compressor when applied to the separated vapor compression system of Hamada rather than the original electric heating system of Cameron.  It would 

Yasuda teaches limitations from claim 4, the air conditioning system according to claim 1.  Regarding the limitation of “wherein when the detected humidity falls below the threshold value once, the indoor heating operation is restarted after a latent heat load is processed by a heating operation using the ventilation heat exchanger, and after the latent heat load is processed by the heating operation, a humidifying operation using the humidifier is performed with no refrigerant flowing through the ventilation heat exchanger”, it is noted that this recitation does not impose any structural limitation on the system as recited in claim 1 but only recites an operation which can be performed by the this system and conditions under which it is intended to be performed.  Further, it is noted that the system of claims 1 and 4 does not recite any controller, computer memory, or other computer-readable medium required to store or execute the claimed operations.  As the system of Yasuda as modified by Cameron is found to include all recited structure and to be capable of performing the recited method steps of claim 4, whether by manual control of a user or by the action of an appropriate controller (such as via the remote controller 28 of Cameron taught in of ¶ 55 which performs “An operation such as switching between .

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda and Cameron as applied to claim 1 above, and further in view of US Patent No. 9,810,441 B2 to Dean-Hendricks et al..

Yasuda teaches limitations from claim 6, the air conditioning system according to claim 1.  Regarding the limitation of “wherein when the ventilation device and air conditioners constitute an air conditioning system, the control unit changes the target indoor humidity based on number of the air conditioners in the air conditioning system, which are performing a cooling operation”, it is noted that this recitation does not impose any structural limitation on the system as recited in claim 1 but only recites an operation which can be performed by the this system and conditions under which it is intended to be performed.  Further, it is noted that the system of claims 1 and 6 does not recite any controller, computer memory, or other computer-readable medium required to store or execute the claimed operations.  
Claim 6 teaches that the system of claim 1 further must allow user to set a time for the ventilator for heating and humidifying operations to occur.  Yasuda does not teach the system of his invention to accept such scheduling inputs from a user.  Dean-Hendricks teaches in col. 1, lines 27-3 and 46-52, col. 2, lines 35-40 and claim 16, an HVAC system in which a controller allows a user to select periods of time in which components of the 
As the system of Yasuda as modified by Cameron and Dean-Hendricks is found to include all recited structure and to be capable of performing the recited method steps of claim 6, whether by manual control of a user or by the action of an appropriate controller (such as via the remote controller 28 of Cameron taught in of ¶ 55 which performs “An operation such as switching between on and off of the device operation, or switching over the operation mode” or the temperature controller 109 of Cameron taught in col. 6, lines 23-31 to adjust the heating capacity provided by the unit of Cameron.)  As such, claim 6 is rejected as being anticipated.

Regarding claim 8, Yasuda teaches an HVAC system in which outdoor air is heated and humidified to be provided to an indoor space.  Yasuda does not teach the system of his invention including an operating state display for displaying operating states of the equipment.  Dean-Hendricks teaches in col. 6, lines 52-56 a user interface for receiving information from and displaying information about the system to a user.  It would have been obvious to one of ordinary skill in the art at the time the application was field to modify Yasuda with the user interface display of Dean-Hendricks in order to allow the user to both better understand and more easily adjust operations of the system to ensure . 

Response to Arguments
Applicant's arguments filed 24 November 2020 have been fully considered but they are not persuasive.

Applicant argues on pp. 7-10 of the reply that the phrase “process a latent heat load” as used in claims 4 and 6 is supported in the specification as originally filed, with particular reference to pg. 10, line 7-pg. 12, line 18 and the flowchart of fig. 5 and that these claims should therefore not be rejected as failing to comply with the written description requirement of 35 U.S.C. 112(a).
In response, upon reviewing the teachings of the disclosure, examiner agrees and these rejections have been withdrawn.

Applicant argues on pp. 10-11 of the reply that neither Yasuda nor Cameron teaches the electric power consumed being lower or higher when the detected humidity of the space is lower or higher than a threshold value respectively and thus that claim 1 is allowable over this combination of references.
In response, examiner agrees that this limitation is not taught by either reference taken alone but notes that neither reference is relied upon alone to show the obviousness of this teaching.  As set forth in the Nonfinal Rejection of 13 October 2020 and in pp. 5-7 of this Action, Yasuda teaches a ventilation device in which a heating and ventilating .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	16 February 2021
/EDWARD F LANDRUM/           Supervisory Patent Examiner, Art Unit 3763